DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 16 “shorter in height that the four sidewalls” should read “shorter in height than the four sidewalls”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 states “a privacy partition shorter in height than the four sidewalls.” This is not described in the specification and cannot be seen in the drawings.  The specification does not explicitly recite the height of the wall relative to the other sidewalls and the figures cannot discern between a wall being the same height as the sidewalls or shorter than the sidewalls. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016/164868) in view of Kuo et al. (US 2011/0283951), Romney (US 2016/0262343), Ballentyne (US 2014/0305379), Trunnell et al. (US 2009/0223461), Bauer (US 20130276714), Thornton (US 5615638), Taylor et. Al (US 2017/0318774), and Krumrei (US 5566640).
Regarding Claim 16, Carroll discloses a litter box enclosure comprising: a plurality of sidewalls (housing walls 210, 220, 230, 232), wherein each of the sidewalls have an equal height (Figure 1) and two of the sidewalls have a length that is longer than the remaining plurality of sidewalls (Figure 2), the plurality of sidewalls forming an interior area (interior volume 202) and each of the plurality of sidewalls are comprised of a top edge and a bottom edge (Figure 3); a lid (lid 250) disposed on the top edge of each of the plurality of sidewalls, the lid being removable from the plurality of sidewalls (Figure 3); wherein the second opening (passageway 222) is positioned at a bottom corner of the respective sidewall configured to accommodate a feline passing therethrough (Figure 1); and a litter pan covering at least a portion of the interior area (Figure 3).
Carroll fails to disclose each of the plurality of sidewalls has at least one opening therein, and further wherein at least one of the plurality of sidewalls has a placard disposed thereon adjacent to the at least one opening; at least one of the plurality of sidewalls comprising a nonclosable adjustable opening, and a litter removal tacky surface disposed in the interior area, and wherein the plurality of sidewalls are embedded with an antimicrobial agent, and wherein each of the plurality of sidewalls has a carpet covered exterior surface covered; and wherein each of the at least one openings in the plurality of sidewalls comprises a reinforcing trim; and wherein at least one of the at least one openings in the plurality of sidewalls further comprises a ventilation screen; and wherein at least one of the at least one openings in the plurality of sidewalls further comprises a transparent covering.
However, Kuo teaches the litter box enclosure wherein each of the plurality of sidewalls has at least one opening therein (“The lateral plates and/or top plates have one or more openings.” Paragraph [0042]; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the openings on each of the sidewalls as taught by Kuo, in order to provide proper ventilation and prevent odors from being trapped in the box.
Additionally, Romney teaches the litter box enclosure and further wherein at least one of the plurality of sidewalls has a placard disposed thereon adjacent to the at least one opening (plaque holder 112; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the plaque as taught by Romney, in order to assist the owner in determining which litter box is assigned to which animal, therefore decreasing the likelihood of spreading illnesses.
Additionally, Ballentyne teaches at least one of the plurality of sidewalls comprising a nonclosable adjustable opening (door 170; Fig. 3 “In an example, the user may change the size of the opening as the pet grows.” Paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opening of Carroll with the nonclosable adjustable opening of Ballentyne, in order to allow the cat easy access to the inside, while preventing larger animals from entering.
Additionally, Trunnell teaches a litter removal tacky surface disposed in the interior area (“The litter control rug preferably includes a tacky coating or may be constructed from a special material configured to prevent the pet from tracking litter…The rug is preferably specially fitted for placement within the sleeping area of the front compartment 12” Paragraph [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Carroll with the tacky material of Trunnell, in order to prevent the cat from dragging litter outside of the box, without causing any injuries to the cat.
Additionally, Bauer teaches wherein the plurality of sidewalls are embedded with an antimicrobial agent (“The grate 16 and divider wall 32 may also be made of antimicrobial or antibacterial material,” Paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls of Carroll with the antimicrobial agent of Bauer, in order to protect the health of the animal by preventing germ growth.
Additionally, Thornton teaches each of the plurality of sidewalls has a carpet covered exterior surface covered (“a removable carpet completely covering the wide and narrow segments and the outside surfaces of said vertical walls” Col. 6 lines 19-21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sidewalls of Carroll, with the carpet of Thornton, in order to increase the aesthetic appeal of the litter box for the owner.
Additionally, Taylor teaches each of the at least one openings in the plurality of sidewalls comprises a reinforcing trim (trim not numbered around windows shown in Figure 1); and wherein at least one of the at least one openings in the plurality of sidewalls further comprises a ventilation screen (“One or more grates, rods, meshes and/or bar structures can be provided within one or more openings for the purpose of inhibiting or preventing a pet from exiting the pet container through said openings” Paragraph [0020]; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings of Carroll with the reinforcing trim and ventilation screen of Taylor, in order to prevent a build up of odors on the inside of the litter box, while still preventing other animals from entering. 
Additionally, Krumrei teaches wherein at least one of the at least one openings in the plurality of sidewalls further comprises a transparent covering (window opening 28 with transparent window 29; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings of Carroll, with the transparent covering of Krumrei, in order to provide lighting to the inside of the litter box while still preventing other animals from entering.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016/164868) in view of Ballentyne (US 2014/0305379), Romney (US 2016/0262343), Saylor (US 10440933), Bauer (US 20130276714), Schwartz (US 6237534), Taylor et. Al (US 2017/0318774), and Krumrei (US 5566640)
Regarding Claim 20, Carroll discloses a feline litter pan enclosure comprising; a rectangular box having four sidewalls (housing walls 210, 220, 230, 232), a lid (lid 250) and a base (floor 260), with the lid being coterminous with a top of each of the four sidewalls (Figure 1), wherein the four sidewalls, the lid and the base define an interior area (interior volume 202); one of the four sidewalls having a first opening (opening 212) and a second opening (passageway 222); the second opening (passageway 222) is positioned at a bottom corner of the respective sidewall that is sized to permit a cat to enter and exit the litter box (Figure 1); a carpet disposed in the interior area (Fluted layers 238; Paragraph [0039]); wherein the lid is hingedly connected to one of the four sidewalls (hinge 252) other than the sidewall having the first and second openings (Figure 3).
Carroll fails to disclose the second opening comprising a nonclosable adjustable opening, a placard disposed on at least one of the four sidewalls; a litter pan disposed in the interior area, and covering at least part of the carpet; a privacy partition shorter in height that the four sidewalls and extending only partially into the interior area from the sidewall adjacent to the adjustable opening, and a handle attached to the lid, and wherein the plurality of sidewalls and the litter pan further comprise an antimicrobial coating, and wherein each of the other of the four sidewalls comprises a mesh screen ventilation window comprising a reinforcing trim, and a transparently covered illumination window comprising a reinforcing trim.
 However, Romney teaches a placard disposed on at least one of the four sidewalls (plaque holder 112; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the placard as taught by Romney, in order to assist the owner in determining which litter box is assigned to which animal, therefore decreasing the likelihood of spreading illnesses.
Additionally, Ballentyne teaches the second opening comprising a nonclosable adjustable opening (door 170; Fig. 3 “In an example, the user may change the size of the opening as the pet grows.” Paragraph [0026]) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opening of Carroll with the nonclosable adjustable opening of Ballentyne, in order to allow the cat easy access to the inside, while preventing larger animals from entering.
Additionally, Saylor teaches the litter pan enclosure further comprising a litter pan (litter box 600) disposed in the interior area, and covering at least part of the carpet (floor mat 250; Figures 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carpet of Carroll to extend the carpet underneath the litter pan, so that the pan is partially covering the carpet as taught by Saylor, in order to prevent litter from falling in cracks or on the floor between the carpet and the pan and creating unwanted mess.
Additionally, Schwartz teaches the litter pan enclosure further comprising a handle attached to the lid (41; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure lid of Carroll with the lid handle as taught by Schwartz, in order for it to be easier for the user to remove the lid to change out the litter pan.
Additionally, Bauer teaches a privacy partition (divider wall 32) shorter in height that the four sidewalls and extending only partially into the interior area (“an internal wall 32 that is perpendicular to the floor grate 30 and does not extend the complete length of the lower portion 12 or the upper portion 14.” Paragraph [0021]) from the sidewall adjacent to the adjustable opening (Figure 2), and wherein the plurality of sidewalls and the litter pan further comprise an antimicrobial coating (“The grate 16 and divider wall 32 may also be made of antimicrobial or antibacterial material,” Paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partition wall of Carroll with the partition wall extending only partially into the interior area as taught by Bauer in order to create privacy for the animal while still allowing easy passage, and to have provided the walls of Carroll with the antimicrobial agent of Bauer, in order to protect the health of the animal by preventing germ growth.
Additionally, Taylor teaches wherein each of the other of the four sidewalls comprises a mesh screen ventilation window (“One or more grates, rods, meshes and/or bar structures can be provided within one or more openings for the purpose of inhibiting or preventing a pet from exiting the pet container through said openings” Paragraph [0020]; Figure 1) and each opening comprises a reinforcing trim (trim not numbered around windows shown in Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings of Carroll with the reinforcing trim and ventilation screen of Taylor, in order to prevent a build up of odors on the inside of the litter box, while still preventing other animals from entering. 
Additionally, Krumrei teaches a transparently covered illumination window (window opening 28 with transparent window 29; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the openings of Carroll, with the transparent covering of Krumrei, in order to provide lighting to the inside of the litter box while still preventing other animals from entering.

Response to Arguments
Applicant’s arguments see remarks filed 8/19/22 with respect to claims 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner added the references of Ballentyne (US 2014/0305379), Thornton (US 5615638), and Krumrei (US 5566640) to teach the limitations in the amended claims.  Additionally, applicant’s amendments changed the scope of the claimed invention and required alternative readings of prior art references previously applied, in combination with the newly cited references. Applicants arguments with respect to the previously applied rejections are moot.***

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642